Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendments
	The following is a response to the amendments as noted in Section 3 of the PTO-303 Advisory Action Before Filing of Appeal Brief form.
Amended claims 1, 13, 16-18, and 22, and the incorporation of claims 9 and 19 into the independent claims would not put the application closer to allowance for the following reasons as noted in the response to argument section of this response. 
Response to Arguments
	In response to applicant’s arguments regarding claim 1, the applicant argues the cited art of Kimchi fails to disclose “tracking, via a second command module of the second aerial vehicle, a position of the first aerial vehicle to yield a tracked position; and maneuvering, via the second command module, the second aerial vehicle to follow the first aerial vehicle based on the control signals and the tracked position of the first aerial vehicle”. The examiner respectfully disagrees. Kimchi discloses the aerial vehicles cooperate collectively through a distributed controller, which allows the respective operations for the aerial vehicles to maintain relative positions, altitudes, and orientations with respect to other aerial vehicles, see Para. [0018] of Kimchi, which means the aerial vehicles are able to track one another in order cooperate in such a manner, and follow each other when maintaining relative positions altitudes, and orientations. Therefore, the cited art discloses the argued limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664